EXHIBIT13.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Annual Report on Form 20-F of eFuture Information Technology Inc. for the year ended December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof and pursuant to 18 U.S.C. 1350 as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, I, Adam Yan, certify that: (1) This annual report containing the financial statements fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the this report fairly presents, in all material respects, the financial condition and results of operations of eFuture Information Technology Inc. Date: April 25, 2013 /s/ Adam Yan Adam Yan Chairman and Chief Executive Officer (Principal Executive Officer)
